Exhibit 10.7

DATED 8 SEPTEMBER 2008

DEED OF CONFIDENTIALITY

SAVVIS UK LIMITED and all AFFILIATES (“SAVVIS” or “COMPANY”)

(1)

and

RICHARD WARLEY

(2)

Hogan & Hartson

Juxon House

100 St Paul’s Churchyard

London EC4M 8BU

Tel: 020 7367 0200

Fax: 020 7267 0220

Ref: JCM/080262.31

 

1



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 8th of September 2008

BETWEEN:

 

(1) SAVVIS UK LIMITED and all AFFILIATES (collectively “SAVVIS” or the
“Company”); and

 

(2) RICHARD WARLEY (the “Employee”)

 

1. RECITALS

 

1.1

The Employee has been employed by the Company in the position as Managing
Director EMEA pursuant to various agreements but, in particular, a letter dated
30th June 2003 and a non-disclosure agreement entered into on 1st September 2000
between the Company and the Employee (“the Agreement”).

 

1.2 The Employee acknowledges the enforceability of Clauses 1 to 4 of the
Agreement, save that Clause 1 of the Agreement is hereby agreed to continue
indefinitely, or until such time as such information comes into the public
domain otherwise than as a result of an unauthorised disclosure by the Employee
or any other person who owes the Company an obligation of confidentiality in
relation to the information disclosed.

 

1.3

The Employee hereby irrevocably and voluntarily resigns his employment with the
Company (and all offices and Boards of the Company) on 8 September 2008
effective the Termination Date. The Employee will continue in employment with
the Company until 30th September 2008 (the “Termination Date”).

 

1.4 The Employee has agreed to work to professionally transition his
responsibilities through the Termination Date to a successor(s) and also to
reasonably respond to inquiries of the Company thereafter.

 

2. RESTRICTED STOCK UNITS

The Company will permit the Employee’s 22,222 of Restricted Stock Units issued
to the Employee on 29 August 2005 pursuant to the Company’s Amended and Restated
2003 Incentive Compensation Plan (the “Plan”) to vest on 30 September 2009 with
respect to such Restricted Stock Units. All and any entitlements the Employee
may have in relation to the Restricted Stock Units shall be governed by the
rules of the Plan.

 

3. RESTRICTIONS

 

3.1 In consideration of Clause 2.1 above, the Employee agrees that he shall not
for a period of twelve (12) months from the Termination Date, either on his own
behalf or on behalf of any person, firm or company in relation to the Business.

 

3.1.1 solicit, approach or offer goods or services to or endeavour to entice
away from the Company, any person, firm or company who was a Client or Customer
of the Company at any time during the Relevant Period, and in each case with
whom the Employee has been involved or become aware by virtue of his duties
hereunder at any time during the Relevant Period; or

 

2



--------------------------------------------------------------------------------

3.1.2 deal with from any person, firm or company who was a Client or Customer of
the Company at any time during the Relevant Period, and in each case with whom
the Employee has been involved or become aware by virtue of his duties hereunder
at any time during the Relevant Period; or

 

3.1.3 solicit, approach or offer goods or services to, any person, firm or
company who was a Potential Client of the Company at any time during the
Relevant Period, and in each case with whom the Employee has been involved or
become aware by virtue of his duties hereunder at any time during the Relevant
Period; or

 

3.1.4 deal with any person, firm or company who was a Potential Client of the
Company during the Relevant Period, and in each case with whom the Employee has
been involved or become aware by virtue of his duties hereunder at any time
during the Relevant Period; or

 

3.1.5 approach, solicit, endeavour to entice away any person who is or was an
employee of the Company with whom the Employee has had dealings or become aware
within the Relevant Period whether or not such person would commit any breach of
his contract of employment by reason of so leaving the service of the Company or
otherwise; or

 

3.1.6 encourage or induce the employment, engagement, or offer employment to or
procure the employment or engagement of any person who is or was an employee of
the Company with whom the Employee has had dealings or become aware within the
Relevant Period whether or not such person would commit any breach of his
contract of employment by reason of so leaving the service of the Company or
otherwise; or

 

3.1.7 represent himself as being in any way connected with or interested in the
business of the Company (other than as a consultant or a member if such be the
case) or use any name which is identical or similar to or likely to be confused
with the name of the Company or any product or service produced or provided by
the Company or which might suggest a connection with the Company.

 

3.2 For the purposes of the restrictions set out above, the following words
shall have the following meanings:-

 

3.2.1 “Business” shall mean the business or businesses of the Company in which
pursuant to the Employee’s duties hereunder, the Employee was materially
involved at any time during the Relevant Period;

 

3.2.2 “Client or Customer” shall mean any person, firm or company to whom during
the Relevant Period the Company sold or supplied goods and/or services in either
case for the purpose of the Business and with whom the Employee or any person
reporting to the Employee had dealings or become aware at any time during the
Relevant Period or in respect of whom the Employee came into possession of
confidential information in the performance of the Employee’s duties during the
Relevant Period;

 

3.2.3 “Potential Client” shall mean any person, firm or company to whom during
the Relevant Period the Company was seeking to sell and or supply goods and or
services in either case for the purpose of the Business and with whom the
Employee had dealings or become aware at any time during the Relevant Period or
in respect of whom the Employee came into possession of confidential information
in the performance of the Employee’s duties during the Relevant Period;

 

3.2.4 “Relevant Period” shall mean the period of twelve months ending on the
Termination Date.

 

3



--------------------------------------------------------------------------------

4. GOVERNING LAW

Governing law and jurisdiction in terms of this Agreement shall be governed by
and construed in all respects in accordance with English law and the parties
agree to submit to the non-exclusive jurisdiction of the English courts as
regards any claim or matter arising in respect of this Agreement.

 

5. COUNTERPARTS

This Agreement may be executed in two counterparts, each of which when executed
and delivered is an original but all the counterparts together constitute the
same document.

Delivered as a deed on the date set out above.

 

EXECUTED and DELIVERED as a DEED By  

 

SAVVIS UK Limited

 

acting through:-

/s/ Jeffrey H. Von Deylen

Director

/s/ Eugene V. DeFelice

Director

 

EXECUTED and DELIVERED as a DEED By  

/s/ Richard S. Warley

  RICHARD WARLEY

in the presence of:-

 

Signature of witness  

/s/ Michele Winslow

    Name of witness   Michele Winslow     Address of witness  

 

     

 

    Occupation of witness   Executive Assistant    

 

4